UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-12346 IRONSTONE GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 95-2829956 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 909 Montgomery Street, San Francisco, California 94133 (
